Exhibit 10.1

 

EXECUTION VERSION

 

April 14, 2011

 

Robert A. Contreras

c/o Deerfield Capital Management LLC

6250 North River Road, 12th Floor

Rosemont, Illinois 60018

 

RE: Retention Agreement

 

Dear Robert:

 

Due to your valuable contribution to Deerfield Capital Management LLC (the
“Company”), management and the board of directors of Deerfield Capital Corp.
(“DFR”) have decided to include you and a limited number of other employees in a
retention program to provide you with certain assurances regarding your cash
compensation. In accordance with the foregoing, provided that the closing date
of the merger contemplated by the Agreement and Plan of Merger of DFR with CIFC
dated December 21, 2010 (“Closing Date”) occurs by April 30, 2011, the Company
hereby guarantees the following:

 

1.                                       Your base salary will be no less than
$300,000 per annum, shall not be reduced through December 31, 2011 and will be
paid in cash pursuant to the Company’s standard payroll policies and procedures;

 

2.                                       The Company will pay you a total bonus
relating to the Company’s 2011 fiscal year of no less than $325,000 (your
“Guaranteed Minimum Retention Bonus”) in cash in accordance with the following
payment schedule.  If you remain continuously employed by the Company through
August 31, 2011, you shall be entitled to receive $216,000 of your Guaranteed
Minimum Retention Bonus, $125,000 of which will be payable as soon as reasonably
practicable following August 31, 2011 and $91,000 of which will be payable on
January 3, 2012, in each case in cash and in accordance with the Company’s
standard bonus payment policies.  If you remain continuously employed by the
Company through December 31, 2011, the remaining $109,000 of your Guaranteed
Minimum Retention Bonus shall be payable as soon as reasonably practicable
following January 1, 2012, in cash and in accordance with the Company’s standard
bonus payment policies; and

 

3.                                       If your employment with the Company is
terminated without “Cause” (as defined in Appendix A) prior to the payment of
your Guaranteed Minimum Retention Bonus as set forth in paragraph 2 above, you
will receive, in cash and to the extent not theretofore paid, (i) your
Guaranteed Minimum Retention Bonus pursuant to the payment schedule specified in
paragraph 2 above, and (ii) your base salary through December 31, 2011 within 10
days of your termination date.

 

1

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, beginning on August 31, 2011 and for a period of
10 days thereafter, either (i) you may resign, or (ii) the Company may terminate
your employment for any reason.  If either you or the Company exercise this
option, you will forfeit your right to the payments described in paragraph 3
(except for any earned but unpaid amounts of your Guaranteed Minimum Retention
Bonus); however, you would be eligible to receive the severance amounts
described in the following paragraph upon such resignation or termination of
employment.  Written notice must be given to the other party at least 30 days
prior to exercising the option.

 

This agreement shall cease to be effective if the Closing Date has not occurred
by April 30, 2011.  The payments set forth in paragraphs 1 through 3 above will
be subject to standard payroll withholding. You shall continue to be employed
with the Company on an at-will basis during and after the periods contemplated
by this agreement. You shall continue to be eligible to receive severance
payments from the Company in accordance with the Company’s Severance Policy for
employees whose employment is terminated without cause, in accordance with such
program’s terms as in effect on the Closing Date.

 

Your full-time place of employment shall be Chicago, IL, although the parties
shall discuss in good faith a possible relocation to New York City, NY by
January 15, 2012, unless you and the Company mutually agree in writing to delay
this date.  You will be eligible to participate in the Company’s relocation
expense reimbursement policy in accordance with the policy’s terms as in effect
on the date of your relocation.  The Company shall notify you of the terms of
your relocation package no later than July 15, 2011.  In addition, your
employment agreement with the Company dated June 30, 2010 shall terminate and
its terms shall cease to be effective immediately upon the effective date of
this agreement, except for the terms in sections 4 through 7 of your employment
agreement.

 

Your position and duties shall remain as follows:

 

Position. You will be employed by the Company, on a full-time basis, as its
General Counsel and Managing Director and shall serve as General Counsel and
Secretary of DFR.

 

Duties and Responsibilities. You shall devote your full time, business skills
and attention to the performance of your duties, and shall be available during
normal business hours and at such times as may otherwise be reasonably required.
You shall use your best efforts, expertise and knowledge to preserve, develop
and maintain the interests of the Company, DFR and each affiliate of the Company
and DFR. Your duties shall include the customary duties of a general counsel,
and working with other employees of the Company, D&C, DFR and their affiliates
in a professional, cooperative and efficient manner and such other duties as may
from time to time be assigned by the Company or DFR; provided they are generally
consistent with your skills and level of responsibility within the organization.
You shall maintain all regulatory licenses and registrations necessary to the
performance of your duties hereunder.

 

This agreement is binding upon the Company and its successors and assigns. You
agree not to discuss or disclose any of the terms of this agreement, except with
or to your immediate family, attorney, financial advisor or tax preparer or as
required by law. This agreement is not an agreement of employment, and confers
on you only those rights expressly granted herein.

 

2

--------------------------------------------------------------------------------


 

Thank you for your loyalty and hard work, and we look forward to building the
business together.

 

 

Sincerely,

 

Deerfield Capital Management LLC

 

/s/ Peter Gleysteen

 

Name: Peter Gleysteen

 

Title: Chief Executive Officer

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

/s/ Robert A. Contreras

 

Name: Robert A. Contreras

 

Date: April 14, 2011

 

 

3

--------------------------------------------------------------------------------


 

Appendix A

 

For purposes of this agreement, “Cause” means:

 

(1) Your breach of any material provision of your employment agreement, if
applicable;

 

(2) Your commission of a felony or violation of any law involving moral
turpitude, dishonesty, disloyalty or fraud;

 

(3) Any failure by you to substantially comply with any written rule,
regulation, policy or procedure of the Company, DFR or any affiliate thereof
applicable to you, which noncompliance could reasonably be expected to have a
material adverse effect on the business of the Company, DFR or any such
affiliate;

 

(4) Any failure by you to comply with the Company’s, DFR’s or any affiliate’s
policies with respect to insider trading applicable to you;

 

(5) Any willful material misrepresentation at any time by you to any member of
the board of directors or any director or superior executive officer of the
Company, DFR or any of their affiliates;

 

(6) Your willful failure or refusal to comply with any of your material
obligations hereunder or a reasonable and lawful instruction of a board of
directors or the person to whom you report; or

 

(7) The commission of any act of fraud or gross negligence in the course of your
employment hereunder or any other action by you, in either case that is
determined to be materially detrimental to the Company, DFR or any of their
affiliates (which determination, in the case of gross negligence or such other
action, shall be made by the DFR board of directors in its reasonable
discretion); provided that, except for any willful or grossly negligent acts or
omissions, the commission of any act or omission described in clause (1) or
(3) that is capable of being cured shall not constitute Cause hereunder unless
and until you, after written notice from the Company or DFR to you specifying
the circumstances giving rise to Cause under such clause, shall have failed to
cure such act or omission to the reasonable satisfaction of the DFR board of
directors within 10 business days after such notice.

 

4

--------------------------------------------------------------------------------